DETAILED ACTION
Claim Status
Claims 1-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kevin L. Russell on 01/20/2022. 

The application has been amended as follows:
Please amend Claim 1 to recite the following:
“A method comprising: 
(a) detecting, by a first computing device, a loss of a connection to a first source of timing information that the first computing device and a second computing device use to maintain synchronization with a first clock of the first computing device and a second clock of the second computing device; 
(b) receiving, by the first computing device, a second source of timing information from the second computing device, the second source of timing information also being transmitted to a third computing device; 

(d) determining, by the first computing device, a second timestamp from the first clock; and 
(e) using, by the first computing device, the first timestamp and the second timestamp to adjust a rate of the first clock, during an interval when said first clock and said second clock are not synchronized to a common time, wherein the first clock is used to transmit the second source of timing information from the second computing device to the third computing device, wherein said second source of timing information is determined independently of said first source of timing information.”

Please amend Claim 15 to recite the following:
“A non-transitory computer-readable storage medium containing instructions, that when executed, control a first computing device to be configured for: 
(a) detecting a loss of a connection to a first source of timing information that the first computing device and a second computing device use to maintain synchronization with a first clock of the first computing device and a second clock of the second computing device; 
(b) receiving a second source of timing information from the second computing device, the second source of timing information also being transmitted to a third computing device; 
(c) using the second source of timing information to determine a first timestamp; Page 4Appl. No. 17/330,249 Amdt. dated December 28, 2021 In Response to Office Action dated September 28, 2021 
(d) determining a second timestamp from the first clock; and 
(e) using the first timestamp and the second timestamp to adjust a rate of the first clock, wherein the first clock is used to transmit the second source of timing information from the second clock are not synchronized to a common time, wherein said second source of timing information is determined independently of said first source of timing information.”

Please amend Claim 16 to recite the following:
“A method comprising: 
(a) detecting, by a first computing device, a loss of a connection to a first source of timing information that the first computing device and a second computing device use to maintain synchronization with a first clock of the first computing device and a second clock of the second computing device; 
(b) sending, by the first computing device, a second source of timing information to the second computing device to be transmitted to a third computing device; 
(c) receiving, by the first computing device, a response from the third computing device, the response including the second source of timing information; 
(d) using, by the first computing device, the second source of timing information to determine a first timestamp; 
(e) determining, by the first computing device, a second timestamp from the first clock; 
(f) using, by the first computing device, the first timestamp and the second timestamp to adjust a rate of the first clock, during an interval when said first clock and said second clock are not synchronized to a common time, wherein the first clock is used to transmit the second source of timing information from the first computing device to the third computing device, wherein said second source of timing information is determined independently of said first source of timing information.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, such as Denney (US 20020093935 A1) teaches The headend sends out a synchronization message to all remote devices associated with the headend. The synchronization message contains a 32-bit time stamp, based on 10.24 megahertz (MHz) clock. The time stamp is a statement of the value of the headend's clock at the time of transmission of the synchronization message. The time stamp is used to achieve synchronicity with respect to the upstream communications, by providing each remote with the clock value of the headend, current as of the time of transmission of the synchronization message. Each remote device then locks the frequency and phase of its local clock counter to match the count contained in the received time stamp.
Carlson (US 20080184060 A1) teaches a secondary time server to provide timing information to the primary time server to enable the primary time server to retain its role as the current time server, instead of having a secondary time server assume the role of the primary time server.
Quigley (US 7120123 B1) teaches synchronizing upstream communications between a plurality of cable modems and a cable modem termination system (CMTS). A first message representative of a frequency of a clock of the cable modem termination system is generated, particularly by the cable modem termination system. Similarly, a second message representative of a slot timing offset of a selected one of the cable modems with respect to the clock of the cable modem termination system is generated, again particularly by the cable modem 
The prior art of record, taken alone or in combination, fail to explicitly teach “a first computing device with a first clock and a second computing device with a second clock synchronizing their clocks with a time server; the first computing device detecting a loss of connection to the time server; the first computing device receiving a second source of time information from the second computing device and using the second source of time information to determine a first timestamp; the first computing device using the first time stamp to adjust a rate of the first clock during an interval that the first clock and the second clock are not synchronized to a common time, wherein the first clock is used to transmit the second timing information to the third computing device”, as recited in independent claim 1. Similar rationales apply to independent claims 15 and 16.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455